Citation Nr: 1611278	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-03 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to an initial rating of 20 percent for a left leg (knee and ankle) disability.

2.  Entitlement to an initial rating in excess of 20 percent for a left leg (knee and ankle) disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from June 2006 to October 2007.  He had additional service in the Army National Guard.  The claims file indicates that he may have additional active service from December 1979 to June 1980; however, the DD 214 for this period is not currently of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which provided service connection for exertional compartment syndrome of the left lower leg (knee and ankle condition) with an initial 10 percent evaluation, effective October 5, 2007.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record indicates that as of 2013 the Veteran continued to be employed, although he was no longer able to participate in overseas deployment for his employer.  As such, an informal claim for TDIU is not currently before the Board.

The issue(s) of entitlement to a rating in excess of 20 percent for a left leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, the record shows that the Veteran has an impairment of the tibia which results in a moderate disability of his left knee and ankle.  



CONCLUSION OF LAW

The criteria for an initial 20 percent rating for a left leg disability (knee and ankle condition) have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5262.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 11 (2004).

The RO provided the Veteran notice by letters dated in March and September 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  All of the necessary notice was provided before the initial adjudication, there was subsequent readjudication, and so there is no procedural problem.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VA has provided June 2008 and August and September 2013 VA examinations regarding the Veteran's claimed leg disability.  The examination reports included repetitive range of motion findings, statements from the Veteran, and review of the record.  The Board notes that the 2013 examination reports indicated that the Vetera complained of pain and limitations with use and activities, but also recorded that he denied flare-ups.  Given this contradiction, the Board is remanded for additional examinations.  The Veteran has additionally submitted private treatment records, which are contained in the virtual record. 

There is no indication in the record that any additional evidence, relevant to the issues decided, are available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112   (2004).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.)  Where entitlement to compensation has already been established, as is the case here, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

Factual Background and Analysis

In March 2008, the Veteran filed a claim for entitlement to service connection for his left leg, in the "knee/shin/ankle" area.

Service treatment records included a September 2004 operation report.  The Veteran underwent a left partial medial and partial lateral meniscectomy.

In May 2006, the Veteran sought treatment from an orthopedic surgeon.  He complained of intermittent left knee pain for five months.  He was unable to squat, and he had stiffness after sitting for too long.  He reported a buckling sensation.  On physical examination he had tenderness along the hamstrings tendon and tenderness over the patellar tendon.  X-rays did not show bony abnormality or stress fracture.  He was assessed with left knee tendonitis.

Another May 2006 x-ray noted that no chondrocalcinosis was seen.  He had some mild patellofemoral joint space spur formation, without acute injury.  No pathologic soft tissue calcifications were seen.

An in-service May 2007 consultation sheet noted the Veteran had an eleven-month history of left leg pain.  He began limping during a two mile road march.  He was "seen previously.  Diagnosed with stress fracture."  The Veteran stated there was no improvement.  X-rays were ordered. 

In June 2007, the Veteran described pain in his left leg near the ankle, also described as "distal leg, above shin."  The pain was worse with running and walking.  He had no neurological symptoms.  He stated the pain began a year prior during mobilization while he was performing a ruck march.  He reported he had "difficulty in walking even short distances due to pain."  He was assessed with a closed stress fracture of the tibia and was put in a short leg cast for 6 weeks.   The cast was removed in the beginning of August 2007, and he was given a boot-cast for three weeks.

A September 2007 MRI showed no signal changes in the tibia to indicate tibial stress fracture or anterior tibial stress syndrome.  September 2007 x-rays showed no evidence of acute fracture or malalignment of the left ankle or left tibia.  There was a well-corticated bony density distal to the fibula.  

An October 2007 bone scan showed mild increased activity with both knees, particularly the medial right knee and to a much lesser extent, both ankles; likely degenerative in nature.  No focal abnormal activity was seen within the mid-portions of either tibia or fibula.  

An October 2007 duplex ultrasound of the left leg venous system was normal.  There was no evidence of deep or superficial venous thrombosis in the left leg.

A March 2008 MRI showed partial medial meniscectomy and partial lateral meniscectomy, anterior cruciate ligament with partial tearing or degeneration, effusion, and mild degeneration of the proximal tibia.

In June 2008, the Veteran was afforded a VA examination.  He reported persistent weightbearing pain extending from his left knee down to the left ankle, "for which no clearly established diagnosis has evolved."  The examiner reviewed his records, showing numerous visits to military medical facilities with complaints involving his left knee and left lower leg.  When his pain first began in June 2006 after a road march he was told he had "shin splints."  From time to time he also had a diagnosis of sprained left ankle.  Without confirmatory x-ray, he was given a presumptive diagnosis of stress fracture after 10 months of symptoms.  The examiner noted a December 2006 x-ray was "normal" and described "no dreaded black line" or callus formation in his tibia.  The Veteran reported his leg was no better after being casted for 8 weeks.  Post-military he sought private treatment, which included MRI, x-rays, ultrasound and bone scan, all of which were "negative."  His symptoms in his left leg are "clearly related to his level of activity."  The Veteran did not describe swelling.  He continued to limp after walking more than very short distances.  On physical examination, he had no evident limp, and his legs appeared identical, with no evidence of any swelling at midcalf level and equal circumferential tape measurements in both legs.  There was no fluid in his left knee.  He had a range of motion of his left knee from zero to 140 degrees.  His ligaments were stable.  He had minimal tenderness to pressure in the popliteal area but no palpable cyst was found.  The Veteran pointed out an area in the lower third of his left leg on the outer aspect where he has a feeling of discomfort on deep pressure.  He had "complete ankle motion to 15 degrees dorsiflexion and 40 degrees plantar flexion," with no indication of instability of his left ankle in inversion or eversion.  The examiner noted that the Veteran's descriptions of his symptoms appeared to be completely credible and without amplification.  The examiner stated that there was no evidence to support a diagnosis of a stress fracture of his left tibia, and that in the examiner's judgment, his symptoms were more consistent with a chronic exertional compartment syndrome, exercise-induced.

In October 2008, the Veteran reported pain and discomfort about his left knee.  On physical examination he had tenderness around the left foreleg, especially over the anterior shin area, suggestive of tendonitis.  His left knee showed effusion, pain and tenderness along the medial joint line and patella-femoral area, and to a lesser degree, laterally.  His range of motion was from zero to 120 degrees.  His knee was stable.  He was assessed with osteoarthritis of the left knee.  

The Veteran's private physician, Dr. R., in a June 2009 letter, described the Veteran's knee limitations with squatting, walking long distances, and physical training.  These activities increased his leg problems and he had pain with use.  Dr. R. found that the Veteran was unable to sustain pushups, two mile runs, two and a half mile walks, six mile bike rides or 800 yard swims.  Dr. R. noted that intense physical training may worsen his symptoms.  His osteoarthritis of the left knee was noted to be permanent, and that the Veteran would continue to have pain from his knee to his mid-tibia.  

Contained in accompanying June 2009 treatment records, the Veteran reported he continued to have pain and stiffness secondary to his osteoarthritis of his left knee.  He had difficulty stooping, squatting, running and waking long distances.  He also reported pain with pivoting, twisting and kneeling.  He had difficulty with stairs, and a decreased ability to "participate in activities."  He denied clicking, buckling and giving-way symptoms.  He had left medial joint line tenderness, and tibial tuberosity tenderness.  He had a painful range of motion of the left knee from zero to 120 degrees.  He had no instability.  

A July 2009 Boston VA medical center (VAMC) record included the Veteran's report of being medically discharged from the National Guard due to left knee pain and limitations.  He set up the appointment with the VA physician to have his disability reevaluated and increased.  He was noted to have a history of left knee osteoarthritis and longstanding problem with his knee.  He reported left knee arthroscopy in September 2004.  He stated he had continued pain after the arthroscopy with an exacerbation in June 2006 during a march with a heavy pack.  He has walked with a limp since June 2006.  The VA physician noted the Veteran had an MRI in March 2008 which showed a partial ACL tear and degenerative changes.  Pain referred to lower anterior tibial area.  At the time of the evaluation, the Veteran worked for a laboratory corporation and had limitation on ability to work due to his knee.  He used Tylenol and a knee sleeve to treat his left knee symptoms.

In August 2013, the Veteran was afforded a VA examination.  The Veteran was noted to have a history of shin splints (medial tibial stress syndrome) diagnosed in 2007 and leg length alignment asymmetry diagnosed in 2013.  The Veteran did not report that flare ups impacted the function of his knee and lower leg.  He had left knee flexion to 115 degrees with painful motion objectively noted at 115 degrees.  He had left knee extension to zero degrees.  After repeat range of motion testing his left knee range of motion remained from zero to 115 degrees.  He endorsed excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing as a result of his left knee.  The examiner reported that when he grasped the Veteran's s left ankle with his right hand and pressed down on the left patella against the femur with his left hand (to demonstrate patella-femoral pain), the Veteran felt pain at the left distal tibia and internal malleolus.  The Veteran did not have tenderness or pain to palpation for the joint line or soft tissues of the knee.  He had full strength with flexion and extension of the knee.  He had normal stability testing and no evidence or history of recurrent patellar subluxation/dislocation.  He was noted to have shin splints with pain on compression of the distal tibia, and pain with running.  He was also noted to have a diagnosis of chronic exertional compartment syndrome with distal tibial pain on exertion or compression.  His left leg measured one inch shorter than his right leg.  The examiner incorrectly noted that the Veteran had not had any knee surgery or meniscal conditions.  The examiner noted that x-rays did not show degenerative or traumatic arthritis or patellar subluxation.  His knee and leg condition impacted his ability to work because he was unable to continue working for Natick Labs overseas activities because he could not meet the physical qualifications necessary for deployment.  The examiner noted that the Veteran did not have objective clinical indications of left knee instability or laxity.  But, he experienced functional impairment in left ankle which was "difficult to quantify, manifested by pain and impaired range of motion."  The Veteran was able to relieve this pain and return to ambulation by ceasing activity which resulted in the symptomatology.  It was noted that he had been medically evaluated by military, VA and civilian resources without diagnosis of exertional compartment syndrome.  In the opinion of the 2013 VA examiner, the Veteran's current symptoms were at least as likely as not a result of  his service.  

As a follow-up to the August 2013 VA examination, which focused on the Veteran's left knee, the Veteran was provided a September 2013 VA examination which addressed his left ankle symptoms.  The Veteran was noted to have a prior diagnosis of left ankle tendonitis from 2006.  He reported a left shin condition with onset of symptoms in 2006.  The Veteran stated that his left ankle pain with weight-bearing continued since 2006, and the pain was associated with distal shin pain with weightbearing.  He did not report that flare-ups further impacted the function of his ankle.  He had full plantar flexion (45 degrees) and dorsiflexion (20 degrees) of the left ankle without objective evidence of painful motion.  Repeat testing provided the same range of motion measurements.  He was noted to have disturbance of locomotion and interference with sitting, standing and weight-bearing due to his left ankle.  His ankle was not painful to palpation.  His muscle strength was normal throughout his ankle motion.  His ankle was stable upon testing.  He was noted to have "shin splints" in his left leg, due to pain on compression of the distal tibia, and pain with running.  The examiner also noted the June 2007 diagnosis of a stress fracture of the tibia.  A September 2013 x-ray of the ankle showed a small well-corticated osseous fragment distal to the fibular head, which likely represented a prior avulsion injury.  His left ankle was noted to impact his ability to work because weight-bearing activity caused left ankle pain.  The examiner noted that the "left lower leg pain increased stressors on the left ankle joint."  "Years of increased stressors and altered gait would result in the Veteran's current left ankle condition."  The examiner noted that it was "reasonable to associate" the Veteran's left ankle condition with his service-connected left lower leg condition.  The examiner opined that it was at least as likely as not that the Veteran's left ankle tendonitis proximately due to the Veteran's service-connected lower extremity condition.

Here, the Veteran was service connected for exertional compartment syndrome of the left lower leg, and was provided a 10 percent rating under an analogous rating to Diagnostic Code 5262.  DC 5262, for impairment of the tibia and fibula, provides a 10 percent rating for malunion with slight knee or ankle disability; a 20 percent rating for malunion with moderate knee and ankle disability; a 30 percent rating for malunion with marked knee and ankle disability; and a 40 percent rating for nonunion of the tibia and fibula, with loose motion, requiring a brace.

The Board finds that the current evidence of record supports a 20 percent rating under DC 5262.  X-rays show an avulsion injury to the Veteran's left ankle, and objective medical evidence has shown his knee flexion is limited to 115 degrees.  At one point, the Veteran's left ankle dorsiflexion was limited to 15 degrees.  He also has pain with activities, to the point that many activities must be discontinued due to pain after short periods of time (according to the Veteran he develops pain simply walking across a parking lot).  The Veteran's complaints of ongoing pain are credible, as they have been consistent since 2006.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given the current evidence of record, the Board finds that the Veteran has moderate knee and ankle disability as a result of impairment of the tibia and fibula.  

As noted above, physicians have struggled to diagnose the Veteran's pain and functional limitation symptoms.  He has been treated for a stress fracture even though imaging studies did not show a stress fracture.  He has been diagnosed with tendonitis of the left knee and left ankle.  He has been diagnosed with compartment syndrome by one VA examiner, and had another VA examiner hint that this diagnosis was incorrect (was not diagnosed throughout the Veteran's medical treatment).  He has also been diagnosed with left knee osteoarthritis, left ankle avulsion injury, and a left knee ACL tear/degeneration.  His current rating under DC 5262, for impairment of the tibia and fibula, appears to be an appropriate analogous rating as the rating takes into consideration the Veteran's knee and ankle in providing criteria for ratings.  Additionally, the Veteran's description of his pain, (in the distal leg, above the shin) fits a rating based on a disability of the tibia and fibula.

There are, however, additional possibilities in rating the Veteran's symptoms.  As he has both ankle and knee diagnoses, it is possible that separate ankle and knee ratings could result in a higher combined rating for the Veteran.  

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  Impairment resulting from ankle disorders are rated under additional DCs, including DC 5270 (ankylosis); 5271 (limited motion); 5272 (subastragalar or tarsal joint ankylosis); 5273 (os calcis or astragalus malunion); and 5274 (astragalectomy).  

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.

Regarding the current evidence of record, the Veteran's left knee extension has consistently been noted to be full (zero), and therefore a compensable extension rating is not warranted.  His left knee flexion was, at the lowest, 115 degrees with pain at 115 degrees.  Again, this loss of motion does not meet the requirements for a compensable rating.  However, DC 5003 provides a 10 percent rating for arthritis with painful motion when the range of motion does not meet the compensable level for the affected joint.  As such, the Veteran's left knee osteoarthritis would warrant a 10 percent rating.  The Veteran has been found to have degeneration or a tear in his ACL by imaging studies, but has consistently been found to have a stable knee in all planes upon physical examination.  So an additional 10 percent rating for subluxation or instability is not currently warranted.

Under Diagnostic Code 5271, a 10 percent evaluation is provided for moderate limitation of motion of the ankle and a 20 percent evaluation for marked limitation of motion.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a , Plate II.  Here, the Veteran's left ankle was once noted to have dorsiflexion to 15 degrees, but generally had full dorsiflexion and plantar flexion.  Given the range of motion tests of record, he would not warrant a 10 percent rating under DC 5271 because his limitation of motion was not moderate.  However, as the joint is actually painful it is entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  As such, the Veteran's left ankle could warrant a 10 percent rating separate from his left knee 10 percent rating.  

As such, according to the current evidence of record, providing separate ratings for the Veteran's left knee and left ankle symptoms does not result in a combined rating greater than 20 percent.  As the separate ratings would not provide a greater combined rating, the Board will continue the Veteran's left leg disability rating under DC 5262.  The Veteran is not entitled to ratings under DC 5262 and separate knee and ankle ratings because DC 5262 contemplates both knee and ankle disability, and to combine these ratings would be pyramiding of compensation under multiple diagnostic codes to the same symptoms.

In sum, the Board finds that the current evidence of record supports a 20 percent rating for a left leg disability (knee and ankle conditions) under DC 5262.

The Board notes that the 2013 VA examination reports noted both that the Veteran has increased left leg symptoms with activity and exertion, but also noted that the Veteran did not report flare-ups.  Given this seeming contradiction, the Board is going to remand the claim for a rating in excess of 20 percent.  


ORDER

Entitlement to an initial 20 percent rating for left leg disability (knee and ankle condition) is granted.


REMAND

As noted above, the 2013 examination report and the majority of the medical records contained in the virtual file included complaints from the Veteran that his knee/shin/ankle pain and functional limitations were greatly impacted by physical activity.  The 2008 examiner diagnosed exertional compartment syndrome because the Veteran's symptoms increased with physical activity.  However, the 2013 examination report additional noted that the Veteran did not report flare-ups of his symptoms.  This appears to be in contradiction to his reports of increased symptoms with activities.  Additionally, the 2013 examination is now almost three years old.  On remand, the Veteran should be afforded an additional examination which addresses his symptoms associated with his left knee, tibia, fibula and ankle to include any leg length discrepancy.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an updated VA examination to determine the current severity of any left knee, tibia, fibula and ankle disabilities to include a description of any current leg length discrepancy.  

2.  Thereafter, readjudicate the issue based on all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and must be afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


